FILED
                            NOT FOR PUBLICATION                             OCT 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10010

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00141-JAM

 v.
                                                 MEMORANDUM*
IMRAN AHMED MIR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Imran Ahmed Mir appeals from the district court’s judgment and challenges

the 108-month sentence imposed following his guilty-plea conviction for

distribution of cocaine, methamphetamine, and heroin, in violation of 21 U.S.C.

§ 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mir contends that the district court erred by determining that sentencing

entrapment is not a legal basis for an objection to a presentence report. The record

belies Mir’s contention that the court made this determination. Moreover, contrary

to Mir’s contention, the district court met its procedural obligations when it

considered and rejected Mir’s objections to the presentence report. See Fed. R.

Crim. P. 32(i)(3)(B).

      AFFIRMED.




                                           2                                     14-10010